DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for provisional priority under 35 U.S.C. 119(e). The provisional applications being filed 04/17/2018 and 09/15/2017, as Application No. 62/658,820 and 62/559,114; respectively.

Information Disclosure Statement
The information disclosure statement filed 05/09/2022 has been submitted for consideration by the Office. It has been placed in the application file and the information referred to therein has been considered.

Terminal Disclaimer
The terminal disclaimer filed on 06/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,939,555 has been reviewed and is accepted. The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 1-15 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being; A grid array connector system, comprising: a board that includes a plurality of openings that are arranged in pairs, wherein a support via is positioned in each of the plurality of openings; a plurality of pedestals mounted on the board, each of the pedestals of the plurality of pedestals positioned adjacent a pair of apertures; a plurality of cables, each cable of the plurality of cables connected to one of the pedestals, each of the cables including a pair of conductors with a first end of each conductor positioned in one of the pair of apertures, the first ends aligned with the corresponding support vias; and a housing formed around a portion of the plurality of cables and a portion of the plurality of pedestals.
          Therefore, claim 1 and its dependent claims 2-3 are allowed.

          Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 4 with the allowable feature being; A grid array connector system, comprising: a board with a mounting surface and a connecting surface opposite the mounting surface and a plurality of connecting passages extending therebetween, each of the connecting passages including a first and second opening, the board further including a plurality of signal pads on the connecting surface; a plurality of first pedestals mounted on the mounting surface; a plurality of second pedestals electrically connected to the first pedestals; a plurality of cables, each cable including a shield layer surrounding an insulative layer and a pair of conductors positioned in the insulative layer, the shield layer of each cable of the plurality of cables connected to one of the plurality of second pedestals, wherein each of the conductors is positioned in one of the first and second openings and is electrically connected to one of the signal pads; and a housing positioned on the board that at least partially covers the plurality of first and second pedestals.
          Therefore, claim 4 and its dependent claims 5-6 are allowed.

          Furthermore, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 7 with the allowable feature being; A grid array connector system, comprising: a board with a mounting surface and a connecting surface and a pair of openings provided in the board, the board having a ground plane adjacent the mounting surface and a plurality of pads on the connecting surface; a support via positioned in each of the openings; a pedestal mounted to the mounting surface and connected to the ground plane, the ground plane being electrically connected to one of the plurality of pads; and a cable with two conductors and a shield layer positioned adjacent the pedestal, the shield layer electrically connected to the pedestal, each of the two conductors connected to one of the support vias.
          Therefore, claim 7 and its dependent claims 8-15 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERMAN NG/Primary Examiner, Art Unit 2847